UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY B. GERMAN, a/k/a Antonio,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:02-cr-00802-TLW-1; 4:11-cv-70004-TLW)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tony B. German, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony    B.    German       appeals   the     district      court’s    order

denying    relief    on    his    28    U.S.C.A.    § 2255      (West    Supp.    2010)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.         See    United    States   v.    German,      Nos.   4:02-cr-

00802-TLW-1;       4:11-cv-70004-TLW        (D.S.C.      Mar.    11,     2011).     We

dispense    with     oral       argument    because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2